 1

 2

 3

 4

 5

 6
                          UNITED STATES DISTRICT COURT
 7
                               EASTERN DISTRICT OF CALIFORNIA
 8

 9    U.S EQUAL EMPLOYMENT                               Case No. 1:18-cv-00744-LJO-SKO
      OPPORTUNITY COMMISSION,
10                                                       ORDER VACATING SETTLEMENT
                         Plaintiff,                      CONFERENCE AND REQUIRING
11                                                       DEFENDANT TO SHOW CAUSE WHY
                                                         SANCTIONS SHOULD NOT ISSUE FOR
              v.                                         FAILING TO COMPLY WITH THE
12
                                                         COURT’S ORDER
13    KS AVIATION, INC. d/b/a SIERRA                     TEN DAY DEADLINE
      ACADEMY OF AERONAUTICS,
14
                         Defendant.
15
      _____________________________________/
16

17          A settlement conference in this action is set for February 26, 2019, at 10:00 a.m. before the

18 undersigned. (Doc. 17.) Pursuant to the Order re Settlement Conference filed December 28, 2018

19 (the “Order”), the parties were required to submit a confidential settlement statement to the Court

20 one week prior to the conference date. (Doc. 29 at 2.) Although the Court has timely received the

21 confidential statement from Plaintiff, it does not reflect any response by Defendant to Plaintiff’s

22 meet and confer attempts—as required by the Order. (Id. at 1.) Additionally, no confidential

23 settlement statement has been received from Defendant. (See id. at 2.)

24          This Court spends considerable time preparing for settlement conference so as to make it

25 meaningful to the parties and results in a greater likelihood of settlement success. Settlement is

26 extremely important in this district where the judges have one of the highest caseloads per judge in
27 the United States. The settlement conference statement assists the Court in adequately preparing

28 for these matters. They are not pro forma.
 1          Since Defendant has failed to comply with the Order, the February 26, 2019 settlement
 2 conference shall be vacated. Should the parties desire another settlement conference date, they shall

 3 confer and contact the courtroom deputy with available dates. However, no settlement conference

 4 shall be set until Defendant meets and confers with Plaintiff in good faith and prior to the settlement

 5 conference and submits a meaningful confidential settlement statement to the Court, in compliance

 6 with the Order.

 7          Local Rule 110 provides that “[f]ailure of counsel or of a party to comply with these Rules
 8 or with any order of the Court may be grounds for imposition by the Court of any and all sanctions

 9 . . . within the inherent power of the Court.” The Court has the inherent power to control its docket

10 and may, in the exercise of that power, impose sanctions where appropriate, including dismissal of

11 the action. Bautista v. Los Angeles Cty., 216 F.3d 837, 841 (9th Cir. 2000).

12          Defendant is required to show cause why sanctions should not issue for the failure to meet
13 and confer with Plaintiff and to submit its confidential statement in compliance with the Order.

14          Accordingly, IT IS HEREBY ORDERED that:
15          1.      The settlement conference set for February 26, 2019, is VACATED;
16          2.      The Court will re-set the settlement conference only upon compliance by Defendant
17                  and at a time convenient to all parties and the Court; and
18          3.      Within ten (10) days from the date of service of this order, Defendant shall show
19                  cause in writing why sanctions should not issue for the failure to comply with the
20                  Order.
21
     IT IS SO ORDERED.
22

23 Dated:        February 20, 2019                                /s/   Sheila K. Oberto             .
24                                                     UNITED STATES MAGISTRATE JUDGE

25

26
27

28

                                                      2
